Exhibit LEXAR MEDIA, INC. 1/STOCK ISSUANCE PLAN (As Adopted December 18, 1996 and Amended May 9, 1997, October 30, September 15, 1999 and December 8, 1999) ARTICLE ONE GENERAL PROVISIONS I. PURPOSE OF THE PLAN This 1996 Stock Option/Stock Issuance Plan is intended to promote the interests of Lexar Media, Inc., a California corporation, by providing eligible persons with the opportunity to acquire a proprietary interest, or otherwise increase their proprietary interest, in the Corporation as an incentive for them to remain in the service of the Corporation. Capitalized terms herein shall have the meanings assigned to such terms in the attached Appendix. II.
